962 So. 2d 351 (2007)
Ulises BALLATE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3508.
District Court of Appeal of Florida, Fourth District.
July 11, 2007.
Carey Haughwout, Public Defender, and Marcy K. Allen, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
In this Anders appeal, we find no issues of arguable merit in the record. We affirm the order revoking appellant's probation and imposing sentence, but remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Mills v. State, 948 So. 2d 994 (Fla. 4th DCA 2007); Rey v. State, 904 So. 2d 566 (Fla. 4th DCA 2005), Riley v. State, 884 So. 2d 1038 (Fla. 4th DCA 2004), Anderson v. *352 State, 879 So. 2d 688 (Fla. 4th DCA 2004), Campbell v. State, 776 So. 2d 1036 (Fla. 4th DCA 2001).
SHAHOOD, C.J., GROSS and TAYLOR, JJ., concur.